Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 52-71 are allowed.
	Claims 52-71 are considered allowable since none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 52, including  “providing recommendations to a user; receiving a search query, receiving a first and second list of recommended content items in a first and second length range that match the query; sorting the first list in the first range based on a first viewing profile, sorting the second list in the second range based on a second viewing profile; generating for display the first sorted and second sorted list ”.  Inter alia, independent claims 62 cite similar limitations.
	The closest prior art (Xie) teaches recommending long videos based on short media viewing profile.    Another prior art (Macadaan) teaches accessing a third party profile using a long term profile of a user.   None of these references disclose “providing recommendations to a user; receiving a search query, receiving a first and second list of recommended content items in a first and second length range that match the query; sorting the first list in the first range based on a first viewing profile, sorting the second list in the second range based on a second viewing profile; generating for display the first sorted and second sorted list "   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HONG whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL H HONG/Primary Examiner, Art Unit 2426